Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 8/27/21.  Claims 1-15 are pending.

Terminal Disclaimer
Terminal Disclaimer filed on 8/27/21 has been reviewed and entered.


Allowable Subject Matter
Claims 1-15 are allowed, numbered as originally filed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6 and 11 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest when performing a scan of a base table as part of a query, reading a synopsis entry row count persistently stored in base table metadata, a persistently stored synopsis entry row count indicating the number of rows in the given section of the base table covered by in-memory synopsis entry, when performing an insert to at least one row in the given section of the base table determining there is a missing in-memory synopsis table entry, and regenerating the missing in-memory synopsis entry for at least one column for the rows in the given section of the base table, as claimed, including other claim provisions.
Claims 2-5, 7-10 and 12-15 depend from independent claims 1, 6 and 11 respectively, and therefore are allowable on the merits.

USPN.  2015/0088812 [Wingdings font/0xE0] figs. 1 and 4, pars. 81, 83 and 89, refresh command, fact table.
USPN.  2016/0292206 [Wingdings font/0xE0] par. 57, missing entry i.e., email addresses.
USPN.  8,676,772 [Wingdings font/0xE0] pars. 179 and 253, reducing table dimension and filtering.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached at 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





November 16, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153